                  Case 1:19-cr-00929-AKH Document 14 Filed 02/24/20 Page 1 of 1

Federal Defeng;~m~-                                     2 Duane Street-10th Floor, New York, NY 10007
oF NEW YORK,ocJ~1'1EN1                                           Tel: (212) 417-8700 Fax: (212) 571-0392

                                                   ED
 David E. Patton
  Executive Director
 and Attorney-in-Chief

       BY ECF AND FACSIMILE
       Honorable Alvin k . He l lerstein
       United States Dist ri ct Judge
       Southern District of New York
       500 Pea r l Street , Room 1 050
       New York , NY 10007

       Re:     Uni t e d Stat es v. Kay Ann Wa l ker
               1 9 Cr. 929 (AKH)

       Dear Judg e Hellerstein:

             I write on behalf of my client , Kay Ann Walker ,
       respec t f u lly request th at the Court adjourn the status conference
       currently scheduled for February 28 , 2020 . I have spoken with
       Kaylan E . Lasky , Esq. , on behalf of the Government and she
       consents to this request. I have also spoken with the Court ' s
       Courtroom Deputy , who advised me that April 24, 2020 at 11:00 AM,
       is an avai l abable date for the Court .

            Ms . Walker i s currently seeing a psychiatrist who is
       preparing an eva l uation for both the Court ' s consideration and
       for purposes of plea discussions with the Government .

            If the Court g r ants this application, I respectfully request
       that the Court exclude the time from speedy trial calculations
       pursuant to 18 U.S.C . §3161 (h) (7) (A), in the interests of
       justice.

               Thank you for your c9nsideration of this matter.


                                               ~11~~
                                                   Robert M. Baum
                                                   Assistant Federal Defender

                                                   SO ORDERED:


                                                   HONORABLE ALVIN K. HELLERSTEIN
                                                   United States District Judge
       cc:     Kaylan E. Lasky , Esq.
               Assistant United States Attorney
